      Case 1:20-cr-00544-LJL Document 27
                                      26 Filed 02/05/21 Page 1 of 1




                   REQUEST GRANTED as to both defendants.
                   The Status Conference previously set for
                   February 8, 2021 is rescheduled to March 9,
February 5, 2021 2021 at 2:00PM. The hearing will proceed
                   remotely by zoom video conference. The Court, with consent of all
VIA ECF            parties, excludes time from February 5, 2021 until March 9, 2021 pursuant to
Honorable United States District Judge Liman the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A),
Southern District of New York                   upon a finding that the interest of justice
                                                outweighs the interest of the public and the
United States Courthouse
                                                defendants in a speedy trial, in that the time
40 Foley Square
                                                between now and March 9 will allow parties to
New York, New York 10007                        continue discussions regarding a potential
                                                  pretrial resolution.   2/5/2021
       Re:     United States v. Carberry et al., 20 CR 544 (LJL)

Dear Judge Liman:


With the consent of the government and co-counsel, I write to seek an adjournment of the
next conference, currently scheduled for February 8, 2021. The parties are actively
engaged in discussions to resolve the matter short of a trial. To afford the parties adequate
time to complete those discussions, the parties ask for an adjourned date in about 30
days’ time. To accommodate this request, the parties have no objection to the exclusion
of time for speedy trial purposes.

Thank you.


Respectfully submitted,
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
212.417.8750


cc:    all parties (via ECF)
